DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Response to Office Action mailed 18 March 2022, filed 21 June 2022, with respect to rejection under 35 USC §102 of claims 1-6, 8-9, 11-16, 18-20 and 35 USC §103 of claims 7 and 17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schwarz et al. (US 2014/0341289 A1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-6, 8-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2018/0084260 A1) in view of Schwarz et al. (US 2014/0341289 A1).

Regarding Claims 1, 11, and 20, Chien in view of Schwarz discloses an apparatus, CRM, and method of decoding a decoder device, comprising: receiving coded data associated with a current block in a current picture, the current block including a plurality of sub-blocks [Chien: FIG. 11A]; identifying, by processing circuitry of the decoder device, a first neighboring sub-block in the current picture for a current sub-block of the sub-blocks according to a first direction [Chien: ¶ [0184]: In particular, using the sub-block motion information derivation mode, motion compensation unit 44 may derive motion information for sub-blocks of the block. For example, motion compensation unit 44 may, for each sub-block, determine motion information for two or more neighboring sub-blocks and derive motion information for the sub-block from the motion information for the neighboring sub-blocks. The neighboring sub-blocks may include, for example, spatial and/or temporal neighboring sub-blocks. In one example, motion compensation unit 44 derives motion information for each sub-block by averaging the motion information (e.g., motion vectors) for a left-neighboring spatial sub-block, an above-neighboring spatial sub-block, and a bottom-right temporal neighboring sub-block, as discussed below in greater detail with respect to FIG. 11A. In other examples, motion compensation unit 44 may derive the motion information for each sub-block using, e.g., one of equations (1)-(4) above. Motion compensation unit 44 may use the derived motion information for each of the sub-blocks to determine prediction data for the sub-blocks. By retrieving this prediction data for each of the sub-blocks, motion compensation unit 44 produces a predicted block for the current block using the sub-block motion information derivation mode], the first neighboring sub-block being adjacent to and outside the current block [Chien: FIG. 11A-11B], and the current sub-block being located in the first direction with respect to the first neighboring sub-block [Chien: FIG. 11B]; determining whether first prediction information of the first neighboring sub-block indicates that first motion information of the first neighboring sub-block in the current picture is available; in response to the first motion information being determined as available [Chien: ¶ [0097]: If the two sets are not similar in both sets, the final MVSim function may return a big value T, which may be, e.g., considered as infinite, according to the techniques above. Alternatively, for a pair of sets of motion information, if one is predicted from list X (X being equal to 0 or 1) but not list Y (Y being equal to 1-X) and the other has the same status, a weighting between 1 and 2 (e.g., MVSim is equal to MVSimX*1.5) may be used. When one set is only predicted from list X and the other is only predicted from list Y, MVSim is set to the big value T. Alternatively, for any set of motion information, as long as one motion vector is available, both motion vectors will be produced. In the case that only one motion vector is available (corresponding to list X), it is scaled to form the motion vector corresponding to the other list Y. Alternatively, the motion vector may be measured based on differences between the neighboring pixels of the current PU and the neighboring pixels of the block (same size as the current PU) identified by the motion vector. The motion vector that leads to the smallest difference may be chosen as the final temporal vector; and ¶ [0121] As for the second step, the target reference picture can be selected according to a certain rule based on the motion information (e.g. reference pictures) of available spatial neighboring blocks. One example of such a rule is the majority rule, i.e., selecting the reference picture shared by majority of the blocks. In this case, there is no signaling needed for the target reference picture from the encoder to decoder because the same information can also be inferred at decoder side using the same rule. Alternatively, such reference picture may also be specified explicitly in slice header, or signalled in some other methods to decoder. In one example, the target reference picture are determined as the first reference picture (refidx=0) of each reference list] determining, by the processing circuitry of the decoder device, a first motion information predictor [Chien: ¶ [0108]: With respect to the example of FIG. 11A, assume that the video coder applies a raster scan order (A, B, C, D, E, etc.) to the sub-PUs to derive motion prediction for the sub-blocks] based on the first prediction information of the first neighboring sub-block [Chien: ¶ [0109]: Neighboring blocks may be classified into two different types: spatial and temporal. A spatial neighboring block is an already coded block or an already scanned sub-PU that is in the current picture or slice and neighboring to the current sub-PU. A temporal neighboring block is a block in the previous coded picture and neighboring to the co-located block of the current sub-PU. In one example, the video coder uses all the reference pictures associated with a current PU to obtain the temporal neighboring block. In another example, the video coder uses a sub-set of reference pictures for STMVP derivation, e.g., only the first entry of each reference picture list]; determining, by the processing circuitry of the decoder device, a current sub-block motion vector for the current sub-block [Chien: ¶ [0114]: In another example, for a given sub-PU, if the sub-PUs spatial neighboring block is within the current PU, the collocated block of that spatial neighboring block may be put in the subset and used to derive the motion information of the current sub-PU] by adjusting [Chien: ¶ [0129]: The weighting factors may be determined based on various factors. In one example, the same rule may be applied to all sub-PUs within one PU. The rule may be defined as follows: [0130] For example, the weighting factor can be determined based on the location distance of the current sub-PU and a corresponding neighboring block. [0131] In another example, the weighting factor can also be determined based on the POC distance between the target reference picture and the reference picture associated with a corresponding neighboring block's motion vector before scaling. [0132] In yet another example, the weighting factor may be determined based on motion vector difference or consistency. [0133] For simplicity, all the weighting factors may also be set to 1] the first motion information predictor [Chien: ¶ [0108]]; reconstructing the current sub-block according to motion compensation performed based on the current sub-block motion vector [Chien: ¶ [0114]; and Abstract]; and reconstructing the current block for output based on the reconstructed current sub-block [Chien: ¶ [0256]: Video decoder 30 may reconstruct, based on the selected particular candidate motion vector, the current PU (1210). For instance, motion compensation unit 72 may obtain pixel values for a block of video data identified by the selected particular candidate motion vector (e.g., from reference picture memory 82), and add residual data for a block of video data corresponding to the current PU (e.g., an array of pixels included in the current PU) to the obtained pixel values to reconstruct pixel values of the block of video data corresponding to current PU].
Chien may not explicitly disclose in response to the first motion information of the first neighboring sub-block in the current picture being determined as unavailable, setting another motion information of another sub-block neighboring the first neighboring sub-block in the current picture as the first motion information predictor, or setting default motion information as the first motion information predictor.
However, Schwarz discloses an apparatus, CRM, and method for video decoding in a decoder device, comprising: receiving coded data associated with a current block in a current picture, the current block including a plurality of sub-blocks [Schwarz: FIG. 4]; identifying, by processing circuitry of the decoder device, a first neighboring sub-block in the current picture for a current sub-block of the sub-blocks according to a first direction [Schwarz: ¶ [0088]: Beside the motion/disparity vector predictor that is derived based on the given depth values and motion parameters of already coded views, the candidate list of motion/disparity vectors predictors may contain spatially predicted motion vectors (for example, the motion/disparity vector of a directly neighboring block (left or above block), a motion/disparity vector that is derived based on the motion/disparity vectors of directly neighboring blocks) and/or temporally predicted motion/disparity vectors (for example, a motion/disparity vector that is derived based on the motion/disparity vector of a co-located block in an already coded picture of the same view)]; determining whether first prediction information of the first neighboring sub-block indicates that first motion information of the first neighboring sub-block in the current picture is available [Schwarz: ¶ [0093]: If this motion vector predictor is marked as available (i.e., it is not marked as not available), the motion vector predictor is used]; in response to the first motion information being determined as available, determining, by the processing circuitry of the decoder device, a first motion information predictor based on the first prediction information of the first neighboring sub-block [Schwarz: ¶ [0092]: If one or more of the reference pictures that are used for predicting the reference block 40 are pictures at the same time instant as the reference picture given by the reference index for the current block 50 (i.e., if t.sub.C,R is equal to any of the values t.sub.R,R.sup.i), the corresponding motion vectors 42 are used for deriving the motion vector predictor for the current block 50. If exactly one of the time instants t.sub.R,R.sup.i is equal to t.sub.C,R, the motion vector predictor for the current block 50 is set equal to the motion vector 42 for the reference block 40 that is associated with the corresponding value of t.sub.R,R.sup.i]; in response to the first motion information of the first neighboring sub-block in the current picture being determined as unavailable, setting another motion information of another sub-block neighboring the first neighboring sub-block in the current picture as the first motion information predictor, or setting default motion information as the first motion information predictor [Schwarz: ¶ [0092]: In another advantageous embodiment of the invention, a non-available motion vector predictor is replaced by another defined motion vector, which may be, for example, the zero vector, or a motion vector that is derived using the motion vectors of a neighboring block; and ¶ [0099]: In a third configuration, a not available motion parameters are replaced by particular motion parameters, which may be, for example, a zero reference index and a zero motion vector or a reference index and motion vector that are derived based on the motion parameters in a spatial neighborhood of the current block]; determining, by the processing circuitry of the decoder device, a current sub-block motion vector for the current sub-block by adjusting the first motion information predictor [Schwarz: ¶ [0093]: The final motion vector predictor is then derived by a function of the set of candidate motion vectors]; reconstructing the current sub-block according to motion compensation performed based on the current sub-block motion vector [Schwarz: ¶ [0161]]; and reconstructing the current block for output based on the reconstructed current sub-block [Schwarz: ¶ [0162]].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the motion information decision of Schwarz with the image processing of Chien in order to reduce computational load by using the most appropriate process with various data sets available.

Regarding Claims 2 and 12, Chien in view of Schwarz disclose(s) all the limitations of Claims 1 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Chien in view of Schwarz discloses further comprising: identifying, by the processing circuitry of the decoder device, a second neighboring sub- block in the current picture for the current sub-block according to a second direction different from the first direction [Chien: ¶ [0042]: When an MB is partitioned into four 8×8 MB partitions, each 8×8 MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction], the second neighboring sub-block being adjacent to and outside the current block, and the current sub-block being located in the second direction with respect to the second neighboring sub-block [Chien: FIG. 11B; and ¶ [0184]; and Schwarz: ¶ [0092]-[0093]]; and determining, by the processing circuitry of the decoder device, a second motion information predictor based on second prediction information of the second neighboring sub-block [Chien: ¶ [0214]: For a motion vector to be predicted, its associated containing picture and reference picture are different. That is, there are two POC difference values for two distinct motion vectors: a first motion vector to be predicted, and a second motion vector used to predict the first motion vector. Moreover, the first POC difference is the difference between the current picture and the reference picture of the first motion vector, and the second POC difference is the difference between the picture containing the second motion vector and the reference picture to which the second motion vector refers. The second motion vector may be scaled based on these two POC distances. For a spatial neighboring candidate, the containing pictures for the two motion vectors are the same, while the reference pictures are different. In HEVC, motion vector scaling applies to both TMVP and AMVP for spatial and temporal neighboring candidates.

[0215] Artificial motion vector candidate generation: If a motion vector candidate list is not complete, artificial motion vector candidates may be generated and inserted at the end of the list until the list includes a predetermined number of candidates.

[0216] In merge mode, there are two types of artificial MV candidates: combined candidates derived only for B-slices and zero candidates used only for AMVP if the first type does not provide enough artificial candidates.

[0217] For each pair of candidates that are already in the candidate list and have necessary motion information, bi-directional combined motion vector candidates are derived by a combination of the motion vector of the first candidate referring to a picture in the list 0 and the motion vector of a second candidate referring to a picture in the list 1; and Schwarz: ¶ [0092]-[0093]], wherein the determining the current sub-block motion vector for the current sub-block comprises combining the first motion information predictor and the second motion information predictor [Chien: ¶ [0217] ; and Schwarz: ¶ [0161]-[0162]].

Regarding Claims 3 and 13, Chien in view of Schwarz disclose(s) all the limitations of Claims 2 and 12, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Chien in view of Schwarz discloses wherein the first direction and the second direction are selected from a group that includes two or more of a vertical direction from top to bottom, a horizontal direction from left to right, a first diagonal direction from upper-right to lower-left, a second diagonal direction from lower-left to upper-right, and a third diagonal direction from upper-left to lower-right [Chien: FIG. 11A; and ¶ [0111]: The video coder (video encoder 20 or video decoder 30) may select a subset of all available neighboring blocks to derive motion information or a motion field for each sub-PU. The subset used for derivation of each PU may be pre-defined; alternatively, video encoder 20 may signal (and video decoder 30 may receive signaled data indicating) the subset as high level syntax in a slice header, PPS, SPS, or the like. To optimize the coding performance, the subset may be different for each sub-PU. In practice, a fixed pattern of location for the subset is preferred for simplicity. For example, each sub-PU may use its immediate above spatial neighbor, its immediate left spatial neighbor and its immediate bottom-right temporal neighbor as the subset. With respect to the example of FIG. 11A, when considering sub-PU (J) (horizontally hashed), the block above (F) and the block left (I) (diagonally down-left hashed) are spatially available neighboring blocks, and the bottom-right block (O) (diagonally hashed in both directions) is a temporally available neighboring block. With such a subset, sub-PUs in the current PU are to be processed sequentially (in the defined order, such as raster scan order) due to processing dependency].

Regarding Claims 4 and 14, Chien in view of Schwarz disclose(s) all the limitations of Claims 2 and 12, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Chien in view of Schwarz discloses wherein the first direction and the second direction are selected from a first diagonal direction from upper-right to lower-left and a second diagonal direction from lower-left to upper-right [Chien: FIG. 11A; and ¶ [0111]].

Regarding Claims 5 and 15, Chien in view of Schwarz disclose(s) all the limitations of Claims 2 and 12, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Chien in view of Schwarz discloses wherein the combining the first motion information predictor and the second motion information predictor is performed according to a weighted combination using weights determined based on a first distance between the current sub-block and the first neighboring sub-block and a second distance between the current sub-block and the second neighboring sub-block [Chien: ¶ [0129]-[0133] ; and Schwarz: ¶ [0146]].

Regarding Claims 6 and 16, Chien in view of Schwarz disclose(s) all the limitations of Claims 1 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Chien in view of Schwarz discloses wherein the first direction is selected from a group that includes one or more of a vertical direction from top to bottom, a horizontal direction from left to right, a first diagonal direction from upper-right to lower-left, a second diagonal direction from lower-left to upper-right, and a third diagonal direction from upper-left to lower-right [Chien: FIG. 11A; and ¶ [0111]].

Regarding Claims 8 and 18, Chien in view of Schwarz disclose(s) all the limitations of Claims 1 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Chien in view of Schwarz discloses further comprising: decoding, from the coded data, a residual motion vector for the current sub-block, wherein the determining the current sub-block motion vector for the current sub-block comprises combining the first motion information predictor and the residual motion vector [Chien: ¶ [0027]: In general, this disclosure is related to motion vector prediction in video codecs. More specifically, a video decoder may receive offset vector for a current block. The offset vector may identify a reference block from—which the video decoder may predict a motion vector of the current block. For instance, a video decoder may receive, for a current prediction unit (PU) in a current picture, an offset vector that identifies a reference block in a reference picture (e.g., that is different than the current picture). The video decoder may use motion information, including a motion vector, for the reference block to obtain a motion vector for the current PU that identifies a predictor block for the current PU. The video decoder may combine pixel values of the predictor block with residual information for the current PU to reconstruct pixel values of the current PU; and Schwarz: ¶ [0092]-[0093]].

Regarding Claims 9 and 19, Chien in view of Schwarz disclose(s) all the limitations of Claims 1 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Chien in view of Schwarz discloses wherein the determining the current sub-block motion vector for the current sub-block comprises performing a motion vector refining process based on the first motion information predictor [Chien: ¶ [0055]: The MV candidate list contains up to 5 candidates for the merge mode and only two candidates for the AMVP mode. A merge candidate may contain a set of motion information, e.g., motion vectors corresponding to both reference picture lists (list 0 and list 1) and the reference indices. If a merge candidate is identified by a merge index, the reference pictures are used for the prediction of the current blocks, as well as the associated motion vectors are determined. However, under AMVP mode for each potential prediction direction from either list 0 or list 1, a reference index needs to be explicitly signaled, together with an MVP index to the MV candidate list since the AMVP candidate contains only a motion vector. In AMVP mode, the predicted motion vectors can be further refined; and Schwarz: ¶ [0098]]

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Schwarz as applied to claims 1 and 11 above, and further in view of Zhoa et al. (US 2011/0249741 A1).

Regarding Claims 7 and 17, Chien in view of Schwarz disclose(s) all the limitations of Claims 1 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
Chien in view of Schwarz may not explicitly disclose further comprising: decoding, from the coded data, a syntax element indicating the first direction.
However, Zhoa discloses further comprising: decoding, from the coded data, a syntax element indicating the first direction [Zhoa: ¶ [0004]: According to a first aspect of the present invention, a pixel value, in a first block of a macroblock, may be predicted according to a first-direction intra-prediction mode when a flag has a first value and may be predicted according to a second-direction intra-prediction mode when the flag has a second value, wherein the first-direction intra-prediction mode and the second-direction intra-prediction mode are associated with opposite prediction directions].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the syntax use of relaying certain information of Zhoa with the processing of Chien in view of Schwarz in order to reduce computational requirements of required information, improving overall speed and efficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482